PER CURIAM.
The motion to dismiss the appeal is sustained because the record contains no final judgment disposing of the claim asserted by the appellants against the appellees. We suggest that on remand the district court reconsider its order on the motions to quash in the light of such decisions as Land v. Dollar, 330 U.S. 731, 735, 67 S.Ct. 1009, 91 L.Ed. 1209; and Fireman’s Fund Insurance Company v. Railway Express Agency, 6 Cir., 253 F.2d 780, 784; and in the light of the principles stated in 1A Barron & Holtzoff, Federal Practice and Procedure, § 355, p. 352; and 2 Moore’s Federal Practice, § 12.16, p. 222 of 1961 supplement. Time for appeal of any judgment entered after remand shall run from the entry of that judgment.